Citation Nr: 1331198	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-08 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left knee medial meniscal cartilage injury, claimed as left knee injury/pain (left knee condition).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 2004 to September 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for his left knee condition.  Throughout the period on appeal the Veteran has consistently related his current left knee pain to an incident in service when he fell in a pot hole and dislocated his knee.  The Veteran's contentions are supported by the service treatment records which contain reference to some pain in the Veteran's left knee.  Also, he testified that he dislocated the knee during his service in Baghdad, but he self-treated this injury.  Considering he served as a combat medic, his testimony is not only competent, but credible.  

Post-service treatment records suggest the Veteran has a current left knee condition.  For example an MRI from October 2009 revealed the Veteran had a tear of the medial meniscus.

The Veteran was provided with a VA examination in December 2009 which discussed his current knee condition.  However, this examination did not contain any medical nexus opinion, that is, an opinion from the examiner whether the Veteran's current left knee condition was due to his military service.  Because the record contains some suggestion the Veteran injured his knee in service as well as evidence the Veteran has a current left knee condition, the Board finds the requirements of McClendon are met and remand is required for a VA examination including a medical nexus opinion.

The Board notes the Veteran was scheduled for a VA examination in December 2012 but he failed to report to the scheduled examination.  The Board is aware that VA regulations provide that if the Veteran fails to report for a scheduled examination in conjunction with an original compensation claim the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  However in his May 2013 hearing before the undersigned the Veteran testified that 2012 was a "rough year" which caused him to move frequently, and he is service-connected for posttraumatic stress disorder.  The Veteran also insinuated he was in legal trouble around this time frame.  Finally, he indicated he would be willing to attend another VA examination if scheduled.  Accordingly, the Board finds good cause is shown and remand to schedule an additional VA examination is warranted.

Finally, in his May 2013 hearing the Veteran testified that he preferred to receive treatment at the VA medical facility in Cheyenne, Wyoming rather than Denver, Colorado.  He also stated that he needed additional time to make arrangements to travel to Cheyenne as he needs prior permission from his parole officer to leave the state.  Accordingly, the Board requests the Veteran be scheduled for an examination in Cheyenne and be provided additional early notice of the scheduled examination so he may make the necessary arrangements.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his left knee condition.  The exam should be scheduled at the Cheyenne, Wyoming VA medical facility and advance notice shall be provided to the Veteran so he has sufficient time to make travel arrangements. 

Consistent with the factual history of the Veteran's in-service left knee injury the examiner should provide an opinion as to the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current left knee condition was caused by his active military service?

The rationale for all opinions expressed must be provided.  If an opinion cannot be reached without resort to speculation, it must be noted in the examination report.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

